Citation Nr: 1514765	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-20 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center of the
Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond August 1, 2008.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination of the Department of Veterans Affairs (VA) Educational Center of the Regional Office (RO) in Atlanta, Georgia.  This case was previously remanded by the Board in February 2014 for further development.  The U.S. Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the remand were complied with to the extent possible.  Accordingly, the Board finds that VA has substantially complied with the Board's remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service in July 1998 after completing more than 20 years of active service.

2.  The Veteran's delimiting period for the use of Chapter 30 educational assistance benefits ended on August 1, 2008.

3.  The Veteran's request for an extension of his delimiting date was received on November 19, 2009, more than one year after the expiration of his 10-year period of eligibility.

4.  The Veteran was not prevented from continuing a program of education due to his own physical or mental disabilities during the original eligibility period.  

5.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of the delimiting date.



CONCLUSION OF LAW

The criteria for an extension of the Chapter 30 MGIB date beyond August 1, 2008, are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code, contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031 for claims under Chapter 30 rather than in the VCAA. 

Further, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

As to the notification and assistance requirements related to MGIB benefit claims, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when there is no legal basis for the claim and/or the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

As indicated, this claim was remanded by the Board in February 2014.  The Board's remand instructed the AOJ to, inter alia, provide the Veteran with appropriate notice pursuant to 38 C.F.R. § 21.1031.  Said notification was mailed to the Veteran in September 2014.  

In its February 2014 remand, the Board noted the Veteran's statement in his November 2009 claim to reinstate his Chapter 30 benefits that he was unable to complete his course of study (a Doctor of Education degree program in Counseling Psychology at Argosy University, Sarasota, Florida) due to limited financial resources as well as due to "a personal injury which prevented me from pursuing full employment as well as continue with my educational plan."  The Board's 2014 remand requested that should the Veteran identify medical evidence that would support his physical injury claim pursuant to 38 C.F.R. § 21.1032, the RO was to assist him to obtain such evidence.  The September 2014 notification letter allotted 30 days for the Veteran to submit the requested evidence.  Following a request from the Veteran for additional time to submit evidence (received in December 2014), the RO informed the Veteran in a January 2015 letter that it was providing him an additional 30 days from the date of the letter (until February 9, 2015) to submit additional evidence, at which point his education file would be submitted to the  Board.  

However, the Veteran did not respond to VA's request for information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  Accordingly, given the Veteran's lack of cooperation, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment, 13 Vet. App. at 146-47; Stegall, 11 Vet. App. at 271.  Therefore, the Board will adjudicate the Veteran's claim on its merits.  

Analysis

The Veteran seeks to extend the period in which he is eligible to use MGIB education benefits beyond August 1, 2008.  The Veteran has alleged that he was unable to pursue a program of education during his basic period of eligibility in part because of "a personal injury which prevented me from pursuing full employment as well as continue with my educational plan."  

In reply to the RO's September 2014 notification letter, which advised that the Veteran's delimiting date could only be upgraded for certain reasons, to include "You had a disability that prevented you from going to school" (emphasis in original), the Veteran submitted a request for a copy of his claims file in October 2014.  Therein, he advised that he "will provide additional detailed information at a later date."  In a letter from the Veteran received in December 2014, he thanked the RO "for sending me a copy of the documentation contained in my file" and requested that his file remain "open."  A VA Form 119 indicated that a copy of the Veteran's file was provided to him in November 2014.  The Board reiterates that despite the RO providing an additional 30 days for the Veteran to submit additional evidence (until February 9, 2015), he did not do so.  Hence, his case was certified to the Board in February 2015.  

For the reasons that follow, the Board finds that the Veteran was not prevented from initiating or completing the education program the chosen program during the original period due to physical or mental disability, that his claim for an extension to reinstate his Chapter 30 benefits is untimely, and that he has not shown good cause for his untimely extension claim.  The Board concludes that an extension of the delimiting date for MGIB education benefits beyond August 1, 2008, is not warranted.  

Generally, a veteran who is eligible under the MGIB education benefits is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty (in this case, the Veteran was discharged on July 31, 1998).  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  Applying the 10-years from discharge delimiting date rule, a delimiting date of August 1, 2008, is appropriate in this case.  See 38 C.F.R. § 21.7050(a).  

VA must receive a claim for an extended period of eligibility by the later of the following dates:  One year from the date on which a veteran's original period of eligibility ended, or one year from the date on which the eligible claimant's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. §§ 21.1033(c), 21.7051(a).   

The Board finds that August 1, 2009, is the latest date that a timely extension could have been received.  The Veteran's original period of eligibility ended on August 1, 2008.  A timely extension request should have been received by August 1, 2009, or one year from the date on which a disability no longer prevented the Veteran from beginning or resuming a program of education.  

A computer printout indicates that the Veteran informed the RO on October 8, 2007, that he withdrew from classes (6 credit hours at Argosy University, Sarasota, Florida) "due to delay in processing vital educational loan proceeds."  The RO informed the Veteran in October 2007 that it had stopped loan payments in March 2007 due to his termination of classes.

In his "Request for reinstatement of MGIB benefits" dated November 13, 2009, and received 6 days later, the Veteran stated that he was unable to complete his course of study (a Doctor of Education degree program in Counseling Psychology at Argosy University, Sarasota, Florida) in 2007 or 2008 as he had planned.  He stated that "due largely to a lack of financial resources, I was unable to continue uninterrupted in this program.  I have since been able to secure limited financial assistance but also experienced a personal injury which prevented me from pursuing full employment as well as continue with my educational plan."  

The Veteran reiterated his claim of personal financial hardship in his February 2011 Notice of Disagreement, but financial difficulty is not an exception which would permit an extension of the delimiting date.  

Despite the Board's February 2014 remand and the subsequent efforts of the RO to obtain evidence of the Veteran's claimed physical injury, such evidence was not provided.  While physical or mental disability that did not result from a Veteran's willful misconduct (shown by medical evidence which clearly establishes that the educational program was medically indefeasible) allows an extension of the delimiting date (see 38 C.F.R. § 21.7051(a)(2)), there is no evidence of such disability in this case.  

VA may extend for good cause a time limit within which the claimant or beneficiary is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension when the following conditions are met:  (i) when a claimant or beneficiary requests an extension after expiration of a time limit, he or she must take the required action concurrently with or before the filing of that request; and (ii) the claimant or beneficiary must show good cause as to why he or she could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 21.1033(e).  

The Veteran's statements concerning his health do not show good cause as to why he did not file his claim for reinstatement of his Chapter 30 MGIB benefits prior to August 1, 2009.  That is, he has not provided an adequate explanation for his failure to file for an extension of his Chapter 30 benefits between August 2009 and November 2009.  The Board emphasizes that the good cause standard is strict, mandating that a claimant "could not" have pursued education.  Id.  In the absence of good cause, his request for an extension of the delimiting date cannot be accepted as timely.  38 C.F.R. § 20.1033(e)(1)(i), (ii).  

In sum, review of the evidence above demonstrates the Veteran did not request an extension of the delimiting date within the requisite one-year period (August 2008 to August 2009), and he has not shown or asserted (despite the granting of additional time by the RO to submit evidence) that his November 2009 request was submitted within one year after recuperating from a disability.  Accordingly, although he has argued that a medical condition ("physical injury") rendered him unable to attend school within the 10-year period, his request for extension was untimely and cannot be considered.  The Board notes in that regard that the provisions of 38 U.S.C.A. § 3031(d), upon which 38 C.F.R. § 20.7051(a) is based, clearly demonstrate that both conditions listed in 38 C.F.R. § 20.7051(a) must be met (i.e., the applicant must have been prevented from pursuing a course of education by a disability, and the request for extension must be timely filed).  

Despite the Veteran's arguments, the law does not permit an extended delimiting date in these circumstances.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit (indeed the benefit cannot be awarded, regardless of the circumstances).  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522, 528 (2002); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, 6 Vet. App. at 425.  Absent any evidence that one of the delimiting period exceptions discussed above applies, there is no legal basis to grant an extension of the delimiting date.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430 (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


	(CONTINUED ON NEXT PAGE)



ORDER

An extension of the delimiting date for the award of Chapter 30 MGIB educational assistance benefits beyond August 1, 2008, is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


